--------------------------------------------------------------------------------

Exhibit 10.3
 
INVESTMENT MANAGEMENT TRUST AGREEMENT
 
This Investment Management Trust Agreement (this “Agreement”) is made effective
as of October 6, 2020, by and between Sports Entertainment Acquisition Corp., a
Delaware corporation (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).
 
WHEREAS, the Company’s registration statements on Form S-1, File Nos. 333-248798
and 333-249245 (collectively, the “Registration Statement”) for the initial
public offering of the Company’s units (the “Units”), each of which consists of
one share of the Company’s Class A common stock, par value $0.0001 per share
(“Common Stock”), and one-half of one redeemable warrant, each whole warrant
entitling the holder thereof to purchase one share of Common Stock (such initial
public offering hereinafter referred to as the “Offering”), has been declared
effective as of the date hereof by the U.S. Securities and Exchange Commission;
 
WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Goldman Sachs & Co. LLC and PJT Partners LP, as
representatives (the “Representatives”) of the several underwriters (the
“Underwriters”) named therein;
 
WHEREAS, as described in the Registration Statement, $400,000,000 of the gross
proceeds of the Offering and sale of the Private Placement Warrants (as defined
in the Underwriting Agreement) (or $460,000,000 if the Underwriters’ option to
purchase additional units is exercised in full) will be delivered to the Trustee
to be deposited and held in a segregated trust account located at all times in
the United States (the “Trust Account”) for the benefit of the Company and the
holders of the shares of Common Stock included in the Units issued in the
Offering as hereinafter provided (the amount to be delivered to the Trustee (and
any interest subsequently earned thereon) is referred to herein as the
“Property,” the stockholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Stockholders,” and the Public
Stockholders and the Company will be referred to together as the
“Beneficiaries”);
 
WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $14,000,000, or $16,100,000 if the Underwriters’ option to purchase
additional units is exercised in full, is attributable to deferred underwriting
discounts and commissions that may be payable by the Company to the Underwriters
upon the consummation of the Business Combination (as defined below) (the
“Deferred Discount”); and
 
WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.
 
NOW THEREFORE, IT IS AGREED:
 
1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:
 
(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee located
in the United States at J.P. Morgan Chase Bank, N.A. (or at another U.S.
chartered commercial bank with consolidated assets of $100 billion or more) and
at a brokerage institution selected by the Trustee that is reasonably
satisfactory to the Company;
 
(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;
 
(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 185 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended (or any successor rule), which invest
only in direct U.S. government treasury obligations, as determined by the
Company; it being understood that the Trust Account will earn no interest while
account funds are uninvested



--------------------------------------------------------------------------------

awaiting the Company’s instructions hereunder; while on deposit, the Trustee may
earn bank credits or other consideration;
 
(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;
 
(e) Promptly notify the Company and the Representatives of all communications
received by the Trustee with respect to any Property requiring action by the
Company;
 
(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of tax returns relating to assets held in the Trust Account or in connection
with the preparation or completion of the audit of the Company’s financial
statements by the Company’s auditors;
 
(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;
 
(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;
 
(i) Commence liquidation of the Trust Account only after and promptly following
(x) receipt of, and only in accordance with the terms of, a letter from the
Company (“Termination Letter”) in a form substantially similar to that attached
hereto as either Exhibit A or Exhibit B, as applicable, signed on behalf of the
Company by its Chief Executive Officer (or any Co-Chief Executive Officer, if
applicable), Chief Financial Officer, Secretary or other authorized officer of
the Company (an “Authorized Representative”), and complete the liquidation of
the Trust Account and distribute the Property in the Trust Account, including
interest (which interest shall be net of any taxes payable, and less up to
$100,000 of interest that may be released to the Company to pay dissolution
expenses), only as directed in the Termination Letter and other documents
referred to therein, or (y) upon the date which is the later of (1) 24 months
after the closing of the Offering and (2) such later date as may be approved by
the Company’s stockholders in accordance with the Company’s amended and restated
certificate of incorporation, if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
(which interest shall be net of any taxes payable, and less up to $100,000 of
interest that may be released to the Company to pay dissolution expenses) shall
be distributed to the Public Stockholders of record as of such date;
 
(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
on behalf of the Company the amount of interest earned on the Property requested
by the Company to cover any tax obligation owed by the Company as a result of
assets of the Company or interest or other income earned on the Property, which
amount shall be delivered directly to the Company by electronic funds transfer
or other method of prompt payment, and the Company shall forward such payment to
the relevant taxing authority; provided, however, that to the extent there is
not sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution so long as there is no
reduction in the principal amount initially deposited in the Trust Account;
provided, further, however, that if the tax to be paid is a franchise tax, the
written request by the Company to make such distribution shall be accompanied by
a copy of the franchise tax bill from the State of Delaware for the Company and
a written statement from the principal financial officer of the Company setting
forth the actual amount payable (it being acknowledged and agreed that any such
amount in excess of interest income earned on the Property shall not be payable
from the Trust Account). The written request of the Company referenced above
shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request;
 
(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Stockholder Redemption Withdrawal Instruction”), the Trustee shall distribute
to the Company the amount requested by the Company to be used to redeem shares
of Common Stock from Public Stockholders properly submitted in connection with a
stockholder vote to approve an amendment to the Company’s amended and restated
certificate of incorporation (A) to modify the substance or timing of the
Company’s obligation to allow redemptions in connection with its initial
Business Combination or to redeem 100% of the Company’s public shares of Common
Stock if the Company does not complete its initial Business Combination within
the time



--------------------------------------------------------------------------------

period set forth therein or (B) with respect to any other provision relating to
the Company’s stockholders’ rights or pre-initial Business Combination activity.
The written request of the Company referenced above shall constitute presumptive
evidence that the Company is entitled to distribute said funds, and the Trustee
shall have no responsibility to look beyond said request; and
 
(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.
 
2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:
 
(a) Give all instructions to the Trustee hereunder in writing, signed by an
Authorized Representative of the Company. In addition, except with respect to
its duties under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be
entitled to rely on, and shall be protected in relying on, any verbal or
telephonic advice or instruction which it, in good faith and with reasonable
care, believes to be given by any one of the persons authorized above to give
written instructions, provided that the Company shall promptly confirm such
instructions in writing;
 
(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all reasonable and documented out-of-pocket
expenses, including reasonable outside counsel fees and disbursements, or losses
suffered by the Trustee in connection with any action taken by it hereunder and
in connection with any action, suit or other proceeding brought against the
Trustee involving any claim, or in connection with any claim or demand, which in
any way arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim; provided that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel;
 
(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee, which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(j) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first annual administration fee at the consummation of the Offering.
The Company shall not be responsible for any other fees or charges of the
Trustee except as set forth in this Section 2(c) and as may be provided in
Section 2(b) hereof;
 
(d) In connection with any vote of the Company’s stockholders regarding any
merger, capital stock exchange, asset acquisition, stock purchase,
reorganization or other similar business combination involving the Company and
one or more businesses (a “Business Combination”), provide to the Trustee an
affidavit or certificate of the inspector of elections for the stockholder
meeting verifying the vote of such stockholders regarding such Business
Combination;
 
(e) Provide the Representatives with a copy of any Termination Letter(s) and/or
any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;
 
(f) Expressly provide in any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in the Form of Exhibit A that
the Deferred Discount be paid directly to the account or accounts directed by
Goldman Sachs & Co. LLC and PJT Partners LP; and
 
(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement.
 
3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:
 
(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;



--------------------------------------------------------------------------------

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;
 
(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;
 
(d) Refund any depreciation in principal of any Property;
 
(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;
 
(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any Written Direction, order, notice, demand, certificate, opinion
or advice of counsel (including counsel chosen by the Trustee with written
notification to the Company, which counsel may be the Company’s counsel),
statement, instrument, report or other paper or document (not only as to its due
execution and the validity and effectiveness of its provisions, but also as to
the truth and acceptability of any information therein contained) which the
Trustee believes, in good faith and with reasonable care, to be genuine and to
be signed or presented by the proper person or persons. The Trustee shall not be
bound by any notice or demand, or any waiver, modification, termination or
rescission of this Agreement or any of the terms hereof, unless evidenced by a
written instrument delivered to the Trustee, signed by the proper party or
parties and, if the duties or rights of the Trustee are affected, unless it
shall give its prior written consent thereto;
 
(g) Verify the accuracy of the information contained in the Registration
Statement;
 
(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;
 
(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;
 
(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or
 
(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k) hereof.
 
4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.
 
5. Termination. This Agreement shall terminate as follows:
 
(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement (whether following the Trustee giving notice that it
desires to resign under this Agreement or the Company otherwise electing to
replace the Trustee under this Agreement), the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account,



--------------------------------------------------------------------------------

whereupon this Agreement shall terminate; provided, however, that in the event
that the Company does not locate a successor trustee within ninety (90) days of
receipt of the resignation notice from the Trustee, the Trustee may submit an
application to have the Property deposited with any court in the State of New
York or with the United States District Court for the Southern District of New
York and upon such deposit, the Trustee shall be immune from any liability
whatsoever;
 
(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b); or
 
(c) If the Offering is not consummated within ten (10) business days of the date
of this Agreement, in which case any funds received by the Trustee from the
Company or Sports Entertainment Acquisition Holdings LLC, as applicable, shall
be returned promptly following the receipt by the Trustee of written
instructions from the Company.
 
6. Miscellaneous.
 
(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth herein with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
out-of-pocket expense resulting from any error in the information or
transmission of the funds.
 
(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York.
 
(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Section
1(i), 1(j) or 1(k) (which sections may not be modified, amended or deleted
without the affirmative vote of sixty-five percent (65%) of the then outstanding
shares of Common Stock and Class B common stock, par value $0.0001 per share, of
the Company voting together as a single class; provided that no such amendment
will affect any Public Stockholder who has otherwise validly indicated his, her
or its election to redeem his, her or its shares of Common Stock in connection
with a stockholder vote sought to amend this Agreement), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.
 
(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.
 
(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail:
 
if to the Trustee, to:
 
Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez
Email: fwolf@continentalstock.com; cgonzalez@continentalstock.com


if to the Company, to:
 
Sports Entertainment Acquisition Corp.
Golden Bear Plaza
11760 US Highway 1, Suite W506



--------------------------------------------------------------------------------

North Palm Beach, FL 33406
in each case, with copies to:
 
Sports Entertainment Acquisition Holdings LLC
Golden Bear Plaza
11760 US Highway 1, Suite W506
North Palm Beach, FL 33406


and
 
Ropes & Gray LLP
1211 Avenue of the Americas
New York, NY 10036
Attn: Paul D. Tropp
 
(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.
 
(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.
 
(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.
 
(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.
 
(j) Each of the Company and the Trustee hereby acknowledges and agrees that the
Representatives, on behalf of the Underwriters, are each a third party
beneficiary of this Agreement.
 
(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.
 
(l) Notwithstanding anything to the contrary in this Agreement, for purposes of
all services provided pursuant to this Agreement (the “Services”), Trustee shall
continuously maintain business continuity and disaster recovery plans (including
regular updates) that are consistent with then-current industry standards
applicable to similarly situated providers of services comparable to the
Services. Without limiting the generality of the foregoing, the business 
continuity and/or disaster recovery plans will cover the computer software,
computer hardware, telecommunications capabilities and other similar or related
items of automated, computerized, software system(s) and network(s) or system(s)
and will be designed, among other things, to permit the ongoing operation and
functionality of the Services on a continuous basis and/or to facilitate the
continuation and/or resumption of, the Services. In the event of disruption in
the Services for any reason including the occurrence of a force majeure event
that causes Trustee to be required to allocate limited resources between or
among Trustee’s affected customers, Trustee shall not do so in a manner that is
intended to treat the Company less favorably than other similarly situated
affected customers generally. In addition, in the event Trustee has knowledge
that there is, or has been, an incident affecting the integrity or availability
of Trustee’s business continuity and disaster recovery system, Trustee shall
endeavor to notify the Company in writing, as promptly as practicable, of the
incident.
 
[Signature Page Follows]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.



 
Sports Entertainment Acquisition Corp.
       
By:
/s/ Eric Grubman

   
Name:

Eric Grubman    
Title:

Chairman of the Board and       Chief Financial Officer      
TRUSTEE:
     
Continental Stock Transfer & Trust Company,
 
as Trustee
       
By:
/s/ Francis Wolf
   
Name:

Francis Wolf    
Title:

Vice President




--------------------------------------------------------------------------------

SCHEDULE A


Fee Item
 
Time and method of payment
 
Amount
 
Initial set-up fee
 
Initial closing of the Offering by wire transfer.
 
$
3,500.00
 
Trustee administration fee
 
First year, fee payable at initial closing of the Offering by wire transfer;
thereafter, on the anniversary of the effective date of the Offering by wire
transfer or check.
 
$
10,000.00
 
Transaction processing fee for disbursements to Company under Sections 1(i) and
1(j)
 
Billed to Company following disbursement made to Company under Sections 1(i) and
1(j)
 
$
250.00
 
Paying Agent services as required pursuant to Sections 1(i) and 1(k)
 
Billed to Company upon delivery of service pursuant to Sections 1(i) and 1(k)
 
Prevailing
rates
 




--------------------------------------------------------------------------------

EXHIBIT A
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez




Re:
Trust Account – Termination Letter

 
Dear Mr. Wolf and Ms. Gonzales:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Sports Entertainment Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [•], 2020 (the “Trust
Agreement”), this is to advise you that the Company has entered into an
agreement with (the “Target Business”) to consummate a business combination with
Target Business (the “Business Combination”) on or about [insert date]. The
Company shall notify you at least seventy-two (72) hours in advance of the
actual date (or such shorter time period as you may agree) of the consummation
of the Business Combination (the “Consummation Date”). Capitalized terms used
but not defined herein shall have the meanings set forth in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into the above-referenced trust operating account at J.P. Morgan Chase
Bank, N.A. to the effect that, on the Consummation Date, all of the funds held
in the Trust Account will be immediately available for transfer to the account
or accounts that Goldman Sachs & Co. and PJT Partners LP (the “Representatives”)
(with respect to the Deferred Discount) and the Company shall direct on the
Consummation Date. It is acknowledged and agreed that while the funds are on
deposit in the trust operating account at J.P. Morgan Chase Bank, N.A. awaiting
distribution, neither the Company nor the Representatives will earn any interest
or dividends.
 
On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially, concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) a certificate by the Chief Executive Officer (or any
Co-Chief Executive Officer, if applicable) or Chief Financial Officer of the
Company, which verifies that the Business Combination has been approved by a
vote of the Company’s stockholders, if a vote is held, and (b) joint written
instruction signed by the Company and the Representatives with respect to the
transfer of the funds held in the Trust Account, including payment of the
Deferred Discount from the Trust Account (the “Instruction Letter”). You are
hereby directed and authorized to transfer the funds held in the Trust Account
immediately upon your receipt of the Notification and the Instruction Letter, in
accordance with the terms of the Instruction Letter. In the event that certain
deposits held in the Trust Account may not be liquidated by the Consummation
Date without penalty, you will notify the Company in writing of the same and the
Company shall direct you as to whether such funds should remain in the Trust
Account and be distributed after the Consummation Date to the Company. Upon the
distribution of all the funds, net of any payments necessary for reasonable
unreimbursed expenses related to liquidating the Trust Account, your obligations
under the Trust Agreement shall be terminated.
 
In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.



--------------------------------------------------------------------------------



 
Very truly yours,
     
Sports Entertainment Acquisition Corp.
       
By:
     
Name:
   
Title:



cc:
Goldman Sachs & Co. LLC

 
PJT Partners LP




--------------------------------------------------------------------------------

EXHIBIT B
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez




Re:
Trust Account – Termination Letter

 
Dear Mr. Wolf and Ms. Gonzales:
 
Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Sports Entertainment Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [•], 2020 (the “Trust
Agreement”), this is to advise you that the Company has been unable to effect a
business combination with a Target Business (the “Business Combination”) within
the time frame specified in the Company’s amended and restated certificate of
incorporation, as described in the Company’s Registration Statement relating to
the Offering. Capitalized terms used but not defined herein shall have the
meanings set forth in the Trust Agreement.
 
In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Account and to transfer the total
proceeds into the trust operating account at J.P. Morgan Chase Bank, N.A. to
await distribution to the Public Stockholders. The Company has selected as the
date for the purpose of determining when the Public Stockholders will be
entitled to receive their share of the liquidation proceeds. You agree to be the
Paying Agent of record and, in your separate capacity as Paying Agent, agree to
distribute said funds directly to the Company’s Public Stockholders in
accordance with the terms of the Trust Agreement and the amended and restated
certificate of incorporation of the Company. Upon the distribution of all the
funds, your obligations under the Trust Agreement shall be terminated, except to
the extent otherwise provided in Section 1(j) of the Trust Agreement.
 

 
Very truly yours,
     
Sports Entertainment Acquisition Corp.
       
By:
     
Name:
   
Title:




cc:
Goldman Sachs & Co. LLC

PJT Partners LP



--------------------------------------------------------------------------------

EXHIBIT C
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez



  Re:
Trust Account – Tax Payment Withdrawal Instruction

 
Dear Mr. Wolf and Ms. Gonzales:
 
Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Sports Entertainment Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [•], 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the Company $_____
of the interest income earned on the Property as of the date hereof. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.
 
The Company needs such funds to pay for the tax obligations as set forth on the
attached tax return or tax statement. In accordance with the terms of the Trust
Agreement, you are hereby directed and authorized to transfer (via wire
transfer) such funds promptly upon your receipt of this letter to the Company’s
operating account at:
 
[WIRE INSTRUCTION INFORMATION]
 

 
Very truly yours,
     
Sports Entertainment Acquisition Corp.
       
By:
     
Name:
   
Title:




cc:
Goldman Sachs & Co. LLC

PJT Partners LP



--------------------------------------------------------------------------------

EXHIBIT D
 
[Letterhead of Company]
 
[Insert date]
 
Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez



  Re:
Trust Account – Stockholder Redemption Withdrawal Instruction

 
Dear Mr. Wolf and Ms. Gonzales:
 
Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Sports Entertainment Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of [•], 2020 (the “Trust
Agreement”), the Company hereby requests that you deliver to the redeeming
Public Stockholders on behalf of the Company $___________ of the principal and
interest income earned on the Property as of the date hereof. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.
 
The funds as described above are needed to pay the Public Stockholders who have
properly elected to have their shares of Common Stock redeemed by the Company in
connection with a stockholder vote to approve an amendment to the Company’s
amended and restated certificate of incorporation (A) to modify the substance or
timing of the Company’s obligation to allow redemptions in connection with its
initial Business Combination or to redeem 100% of the Company’s public shares of
Common Stock if the Company does not complete its initial Business Combination
within the time period set forth therein or (B) with respect to any other
provision relating to the Company’s stockholders’ rights or pre-initial Business
Combination activity. As such, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the redeeming Public Stockholders in accordance with your customary
procedures.
 

 
Very truly yours,
     
Sports Entertainment Acquisition Corp.
       
By:
     
Name:
   
Title:



cc:
Goldman Sachs & Co. LLC

 
PJT Partners LP





--------------------------------------------------------------------------------